    Case 1:20-cv-00499-JB-MU-C Document 1 Filed 04/24/20 Page 1 of 8                         PageID #: 1


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


TREVIN ARLON RAWLS
                                                         CIVIL ACTION NO.:
                         Plaintiff,
VERSUS                                                   JUDGE BARBIER
                                                         MAG. JUDGE WILKINSON
BP EXPLORATION & PRODUCTION,
INC. AND BP AMERICA PRODUCTION
COMPANY
                Defendants.

Related to: 12-968 BELO
            in MDL No. 2179
______________________________________/

                                          BELO COMPLAINT

         COMES NOW, Plaintiff, TREVIN ARLON RAWLS, by and through the undersigned

counsel, hereby brings this cause of action against BP Exploration & Production, Inc. (“BP

Exploration”) and BP America Production Company (“BP America”) and hereby states as follows:

                                           INTRODUCTION

      1. Plaintiff is a Natural Person of the age of majority, and a citizen and resident of Spanish Fort

in Baldwin AL and a Clean-up Worker as defined by the Medical Settlement Agreement (“MSA”).1

      2. Pursuant to the terms of the MSA, Defendants herein are BP EXPLORATION &

PRODUCTION, INC., and BP AMERICA PRODUCTION COMPANY (collectively “BP

Defendants”), both are incorporated in Delaware with the principal place of business in Houston

Texas.




1
 Deepwater Horizon Medical Benefits Class Action Settlement Agreement, as Amended on May 1, 2012, MDL 2179,
Rec. Doc. 6427-1 (May 3, 2012), § II.Q.
Case 1:20-cv-00499-JB-MU-C Document 1 Filed 04/24/20 Page 2 of 8                       PageID #: 2


                                         JURISDICTION

    3. This is a Back-End Litigation Option lawsuit (“BELO”) for Later Manifested Physical

Conditions (“LMPC”) filed pursuant to the terms and requirements of the MSA.

    4. This Court has jurisdiction over this matter pursuant to 28, U.S.C. § 1332, because all parties

are diverse in citizenship and the amount in controversy exceeds $75,000, exclusive of interest and

costs.

    5. This Court has Jurisdiction based on Federal Question under 28 U.S.C. §1331, in that Article

III, Section 2 of the United States Constitution empowers the federal judiciary to hear “all cases of

admiralty and maritime jurisdiction”.

    6. This Court also has jurisdiction pursuant to 28 U.S.C. §1333; as well as the Admiralty

Extension Act, 46 U.S.C. § 30101, which extends the admiralty and maritime jurisdiction of the

United States to “cases of injury or damage, to person or property, caused by a vessel on navigable

waters, even though the injury or damage is done or consummated on land.”

    7. The Eastern District of Louisiana has and retains jurisdiction pursuant to the MSA and

approval order thereon. “[T]he [c]ourt retains continuing and exclusive jurisdiction over the Parties,

the Medical Benefits Settlement Class Members and this Medical Benefits Class` Action Settlement

Agreement, to interpret, implement, administer and enforce the Medical Benefits Class Action

Settlement Agreement in accordance with its terms.” (MDL Rec. Doc. No. 8218 (approval order),

MDL Rec. Doc. No. 6427-1 (MSA § XXVII); see also, MDL Rec. Doc. No. 14099 (BELO CMO)).

     8. The MSA in MDL 2179 requires all such BELO actions to be initially filed in this Court. The

 MSA, however, also provides that a BELO action may be later transferred to another district court

 if venue is more appropriate there. MSA, § VIII.G.1.c.
Case 1:20-cv-00499-JB-MU-C Document 1 Filed 04/24/20 Page 3 of 8                          PageID #: 3




     9. BP Defendants are both corporate citizens of Delaware, with their principal place of

 business in Houston, Texas, and are not citizens of the state in which the Plaintiff currently resides.

    10. Plaintiff has complied with all requirements for timeliness and seeks to recover for all

damages allowable under the MSA for LMPCs suffered as a result of the Deepwater Horizon Oil

Spill (“Oil Spill”).

    11. The Southern District of Alabama is the most appropriate venue. Plaintiff worked in

Pensacola located in the Northern District of Florida when he was first exposed. Plaintiff’s current

place of residence is in Spanish Fort AL 36527 located in the Southern District of Alabama.

Additionally, Plaintiff’s witnesses and other relevant sources of proof are also located in the

Southern District of Alabama. Considering the relative ease of access to sources of proof, the

ability to secure attendance of witnesses, and the ability to minimize costs of witnesses; the

appropriate venue for this cause of action is the Southern District of Alabama.

                                        GENERAL FACTS

    12. The BP Oil Spill occurred with the blowout of the Macondo Well which was drilled by the

Deepwater Horizon Rig (DHR) on the outer continental shelf in the Gulf of Mexico, approximately

130 miles southeast of New Orleans, Louisiana.

    13. The explosions and fire on board the DHR occurred on or about April 20, 2010.

    14. Crude oil and other hydrocarbons were released following the explosion that contained

benzene and other volatile organic compounds such as ethylbenzene, toluene, xylene and

naphthalene, polycyclic aromatic hydrocarbons (“PAHs”), diesel fumes and heavy metals such as

aluminum, cadmium, nickel, lead, and zinc.

    15. Crude oil, specifically, contains chemicals such as benzene, PAHs, and many other

chemicals that are toxic, and move from the oil into the air. Once airborne, these chemicals, with



                                                   1
Case 1:20-cv-00499-JB-MU-C Document 1 Filed 04/24/20 Page 4 of 8                                             PageID #: 4




pungent petroleum like odors, can blow over the ocean for miles, reaching communities far from

the location of the Oil Spill.

       16. Subsequently, response activities were performed by clean-up workers under the direction

of Unified Command.

       17. As part of the response activities, BP Defendants purchased highly noxious chemical

dispersants from Nalco and/or its subsidiaries which were sprayed over large areas that contained

oil. These dispersants include Corexit® EC9500A and Corexit® EC9527A (collectively referred

to as “Dispersants”).

       18. The Material Safety Data Sheet (“Data Sheet”)2 for Corexit EC9500 indicates that it

contains hazardous substances; it is harmful to human health; and that dermal exposure, inhalation,

and ingestion should be avoided. The Data Sheet further states that Corexit® EC9500 is an eye

and skin irritant, and may irritate the respiratory tract if inhaled. If ingested, it may cause chemical

pneumonia.

       19. The Data Sheet for Corexit® EC9527A also indicates that it contains hazardous

substances; it is harmful to human health; and that dermal exposure, inhalation, and ingestion

should be avoided. The Data Sheet further states that Corexit® EC9527A is an eye and skin irritant;

and if inhaled, may irritate the respiratory tract. If ingested, it may cause liver and kidney effects

and/or damage, or irritate the gastrointestinal tract. Acute exposure may cause adverse central

nervous system effects, nausea, vomiting, and anesthetic or narcotic effects.

       20. In addition, Corexit® EC9527A contains 2-butoxyethanol (“EGBE”). Repeated or

excessive exposure to EGBE may cause injury to red blood cells, the kidneys, and the liver. EGBE

may be carcinogenic to humans. It is an eye, nose, and throat irritant. It can cause nausea, vomiting,



2
    A form that sets forth the properties of a particular substance, including its toxicity and health effects.

                                                               2
Case 1:20-cv-00499-JB-MU-C Document 1 Filed 04/24/20 Page 5 of 8                       PageID #: 5




diarrhea, and abdominal pain. Exposure to EGBE can also cause headaches, dizziness,

lightheadedness, and unconsciousness. Exposure to EGBE can damage a developing fetus, and

chronic exposure may result in damage to the male and female reproductive systems in animals.

    21. Both Dispersants also contain non-specified organic sulfonic acid salt, which is

“moderately toxic,” as well as propylene glycol, a chemical with solvent properties. Propylene

glycol is a mild irritant, and exposure to high levels of propylene glycol and mists containing this

chemical can cause eye, nose, throat, and lung irritation. Some individuals are allergic to propylene

glycol and those with eczema may be at higher risk. Exposure may cause erythema, edema,

induration, and other skin problems.

    22. Plaintiff incorporates by reference and adopts as if set forth herein the Medical Class

Action Complaint previously filed in In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the

Gulf of Mexico, on April 20, 2010 in the U.S. District Court for the Eastern District of Louisiana,

as of April 16, 2012, in Civil Action No. 12-cv-968.3

                                          CAUSE OF ACTION

    23. During all relevant times, Plaintiff was a Clean-up Worker from approximately May 2010

to October 2010 and was employed by MidGulf Recovery.

    24. Plaintiff submitted a claim for a Specified Physical Condition (SPC0012004) and was

approved as a Class Member4, receiving an A1 level determination for a condition not being

claimed in this BELO Complaint.

    25. Plaintiff performed Response Activities, as defined by the MSA.5 As a Clean-up Worker,

Plaintiff did shoreline cleanup and/or decontamination work. As a Clean-up Worker, Plaintiff was



3
  Medical Class Action Complaint, No. 12-cv-968, Rec. Doc. 1.
4
  MSA, § II.EEE.
5
  MSA, § II.OOOO.

                                                       3
Case 1:20-cv-00499-JB-MU-C Document 1 Filed 04/24/20 Page 6 of 8                       PageID #: 6




exposed through inhalation, airborne and direct contact to oil, dispersants, and other harmful

chemicals. Plaintiff was exposed to the oil, dispersants, and other harmful chemicals throughout

the duration of his time as a Clean-up Worker as a result of the Oil Spill.

      26. On more than one occasion, Plaintiff was also exposed to oil, dispersants, and harmful

chemicals when his eyes, nose, mouth, and skin were exposed due to the lack of proper protective

gear.

      27. After his exposure to the oil, dispersants, and other harmful chemicals, Plaintiff suffered

permanent injuries and was first diagnosed on May 6, 2014 with Chronic Sinusitis. In addition, he

was also diagnosed with other conditions related to his exposure such as Chronic Tonsillitis on

April 27, 2017 and Lichen Simplex Chronicus on May 1, 2017.

      28. On or about September 20, 2019 Plaintiff was issued a valid Notice of Intent to Sue

(LMPC0041358).6

      29. On or about October 25, 2019 Plaintiff received BP Defendants’ Notice of Election Not to

Mediate. See Exhibit A.

      30. This Complaint has been timely filed within the requisite six (6) month period from the

date of BP Defendants’ notice.7

      31. Plaintiff’s permanent injuries and LMPCs were legally and proximately caused by

exposure to oil, dispersants and other harmful chemicals from the Oil Spill.

      32. BP Defendants are therefore liable under state and federal law and in accordance with the

terms of the MSA.

      33. Plaintiff, TREVIN ARLON RAWLS itemizes his damages as follows:

               a. Pain and suffering;
               b. Mental anguish;

6
    MSA, § VIII.A.
7
    MSA, § VIII.G(1)(b).

                                                   4
Case 1:20-cv-00499-JB-MU-C Document 1 Filed 04/24/20 Page 7 of 8                      PageID #: 7




           c.   Medical expenses;
           d.   Lost earnings;
           e.   Scarring and disfigurement;
           f.   Loss of earning capacity;
           g.   Other economic loss;
           h.   Loss of enjoyment of life; and
           i.   Fear of future medical issues.

       Moreover, Plaintiff seeks any and all damages or relief that this Honorable Court deems

just and proper.

   34. Plaintiff requests a trial by jury.

       WHEREFORE, Plaintiff prays that the BP Defendants by duly cited to appear and answer

this Complaint and that this Honorable Court grant Plaintiff relief to which he is entitled to under

the law and against BP Defendants, including court costs and compensatory damages.



Respectfully Submitted,



                                                 THE DOWNS LAW GROUP, P.A.
                                                 /s/ Nathan L. Nelson
                                                 NATHAN L. NELSON, FL BAR #1002523
                                                 3250 Mary Street, Suite 307
                                                 Coconut Grove Florida 33133
                                                 (305)-444- 8226 Telephone
                                                 (305)-444-6773 Facsimile
                                                 nnelson@downslawgroup.com




                                                  5
Case 1:20-cv-00499-JB-MU-C Document 1 Filed 04/24/20 Page 8 of 8                     PageID #: 8




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct going of the foregoing instrument was filed with

the Clerk of Court by using the CM/ECF system this 24th day of April 2020. Notice of this filing

will be sent to all counsel of record registered to receive electronic service by operation of the

Court’s electronic filing system.


                                                                            /s/ Nathan L. Nelson
                                                                          Nathan L. Nelson, Esq.




                                                6
